Upon consideration of the application filed by Petitioner on the 15th of October 2018 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Wilkes County:
*87"Denied by order of the Court in conference, this the 20th of November 2018."
The following order has been entered on the motion filed on the 15th of October 2018 by Petitioner for Appointment of Counsel:
"Motion Dismissed as moot by order of the Court in conference, this the 20th of November 2018."